DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 1-6, in the reply filed on 11-16-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirai (US5375003).
	Re Claim 1, Hirai show and disclose
A method of manufacture of an electronic assembly comprising: 
(i) providing a substrate (1, fig. 2) having at least a first contact area (terminal electrode 2, fig. 2); 
(ii) positioning a spot of a UV curable substance (10, fig. 2) on the substrate;
(iii) positioning an electrically conductive item (3, fig. 2) on the substrate wherein the electrically conductive item is superimposed on the first contact area and on the spot of UV curable substance (fig. 2); and
(iv) exposing the spot of UV curable substance to UV irradiation (12, fig. 2), wherein a mechanical connection between the electrically conductive item and substrate is formed (fig. 2).
Re Claim 2, Hirai show and disclose
The method according to claim 1, wherein the method further comprises after (iv):
(v) connecting the first contact area with the electrically conductive item (9, fig. 2).
Re Claim 6, Hirai show and disclose
The method according to claim 1, wherein the electrically conductive item is selected from a group consisting of a wire, a stranded wire, a sheet of metal, a sheet of an alloy and a composite (metal lead wire 3, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Fukunaga et al. (US5473861).
Re Claim 3, Hirai show and disclose
The method according to claim 1, 
Hirai does not disclose
wherein the positioning of the electrically conductive item on the substrate in (iii) is performed using a gripper.
Fukunaga teaches a device wherein
the positioning of the electrically conductive item on the substrate in (iii) is performed using a gripper (positioning said film held by said grippers in such a manner that a center of said film corresponds to a center of said packing section, [Claim 12]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a gripper to position a film item as taught by Fukunaga in the electronic device of Hirai, in order to make easily and more accurate for positioning the electrically conductive item on the substrate for the electronic device.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai, in view of Porto et al. (US20200180831).
Re Claim 4, Hirai show and disclose
The method according to claim 1, 
Hirai does not disclose
wherein the UV curable substance is selected from a group consisting of methacrylate esters, modified acrylic polymers and acrylated urethane.
Porto teaches a device wherein
the UV curable substance is selected from a group consisting of methacrylate esters, modified acrylic polymers and acrylated urethane (UV cured adhesive is an acrylated urethane class adhesive, [Claim 3]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use acrylated urethane UV curable adhesive as taught by Porto in the electronic device of Hirai, in order to have variety design choice of material of the UV adhesive conductive for the electronic device; and since an acrylated urethane UV curable adhesive is well-known and common in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai.
Re Claim 5, Hirai show and disclose
The method according to claim 1,
Hirai disclosed claimed invention except for wherein the positioning is automated; since Hirai discloses the positioning the UV curable adhesive and the electrically conductive lead wire; Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a machine to do automated positioning, in order to make faster and more accurate positioning for the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180340956-A1 US-10859598-B1 US-20040239348-A1 US-6528352-B1 US-20020166858-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848